        Case 1:19-cv-00362-LMM Document 1 Filed 01/21/19 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 TINA WILLIAMS,                     )
                                    )                Civil Action
    Plaintiff,                      )                No.
 v.                                 )
                                    )
 ARNOLD J. LIZANA, III., P.C., and  )                JURY TRIAL DEMANDED
 ARNOLD J. LIZANA, III.             )
                                    )
    Defendants.                     )
 __________________________________ )


                           COMPLAINT FOR DAMAGES

      COMES NOW, Plaintiff Tina Williams (“Plaintiff”), and files this Complaint

against Defendants Arnold J. Lizana, III., P.C., (“Defendant AJL P.C.”) Arnold J.

Lizana, III. (“Defendant Lizana”) (Defendant AJL, P.C. and Defendant Lizana

collectively referred to as “Defendants”) and stating the following:

                      I.     Nature of Amended Complaint

                                          1.

      Plaintiff brings this action to obtain full and complete relief and to redress the

unlawful employment practices described herein.
         Case 1:19-cv-00362-LMM Document 1 Filed 01/21/19 Page 2 of 8




                                            2.

      This action seeks declaratory relief, liquidated and actual damages, along with

attorney’s fees and costs, for Defendants’ failure to pay federally mandated overtime

wages to Plaintiff in violation of the Fair Labor Standards Act of 1938, as amended,

29 U.S.C. §201 et seq. (hereinafter the “FLSA”) during Plaintiff’s employment with

Defendants.

                           II.      Jurisdiction and Venue

                                            3.

      The jurisdiction of this Court is invoked pursuant to 29 U.S.C. §216(b), and

28 U.S.C. §1331.

                                            4.

      Defendant AJL P.C. is a Georgia professional corporation and resides in this

jurisdiction. Defendant Lizana is the owner of Defendant AJL P.C. and resides in

this district. A substantial part of the acts and omissions that give rise to Plaintiff’s

claims occurred in this district. Accordingly, venue in this Court is proper pursuant

to 29 U.S.C. §1391.

                                 III.   Parties and Facts

                                            5.

      Plaintiff is a resident of the State of Georgia.
                                             2
            Case 1:19-cv-00362-LMM Document 1 Filed 01/21/19 Page 3 of 8




                                         6.

        Plaintiff was employed by Defendants as a paralegal from April 2016 to

September 28, 2018.

                                         7.

        For the first approximately six months of her employment, Williams was paid

on an hourly basis at a rate of $35 per hour. From October 2016 to December 2017,

Williams was paid on an hourly basis at a rate of $75 per hour. From January 2018

to the end of her employment, Williams was paid on a salary basis of $3,365.38 per

week.

                                         8.

        Throughout Plaintiff’s employment with Defendants, Plaintiff’s primary duty

was the performance of non-exempt work, specifically paralegal tasks in

Defendants’ law practice.

                                         9.

        Throughout her employment, Plaintiff was not paid overtime compensation,

calculated at one and one-half times her regular rate, for the hours she worked over

40 in workweeks.

        \



                                         3
        Case 1:19-cv-00362-LMM Document 1 Filed 01/21/19 Page 4 of 8




                                        10.

      Plaintiff was an “employee” of Defendants, as that term has been by the

FLSA.

                                        11.

      Throughout her employment, Plaintiff regularly worked more than 40 hours

in given workweeks and was not paid overtime compensation at one and one-half

times her regular rate for such hours worked over 40.

                                        12.

      Defendants are “employers” as that term has been defined by the FLSA.

                                        13.

      Plaintiff was entitled to overtime compensation throughout her employment

with Defendants.

                                        14.

      Defendant AJL P.C. is a private employer engaged in interstate commerce,

and its gross revenues exceeded $500,000 in 2016, 2017 and 2018. Defendant is and

has been an employer subject to the FLSA’s overtime requirements at all times

relevant to Plaintiff’s claims. Additionally, throughout her employment Plaintiff was

individually covered under the FLSA.



                                         4
         Case 1:19-cv-00362-LMM Document 1 Filed 01/21/19 Page 5 of 8




                                        15.

       Defendants knew or had reason to know that Plaintiff worked in excess of 40

hours in workweeks without receiving overtime compensation at the required rate.

                                        16.

       Defendants failed to pay Plaintiff the overtime wage differential required by

the FLSA, 29 U.S.C. §207 on occasions that Plaintiff worked over 40 hours in a

workweek.

                                        17.

       Defendant Lizana is involved in the day-to-day operations and has substantial

operational control over Defendant AJL P.C., including, without limitation, the

policies governing individuals employed in the same capacity as Plaintiff.

                                        18.

       Defendant Lizana exerts substantial control over Defendant AJL P.C.’s

compliance with the FLSA.

                                        19.

       Defendant Lizana has the power to hire and fire employees, including, without

limitation, individuals employed by Defendant AJL P.C. in the same capacity as

Plaintiff.



                                         5
          Case 1:19-cv-00362-LMM Document 1 Filed 01/21/19 Page 6 of 8




                                         20.

       Defendant Lizana determines the rate and method of payment for employees

including, without limitation, individuals employed by Defendant AJL P.C. in the

same capacity as Plaintiff.

                                      Count I

                    Violations of the Fair Labor Standards Act.

                                         21.

       Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set forth

herein.

                                         22.

       Defendants have violated the FLSA, 29 U.S.C. §207, by failing to pay

overtime wages for time that Plaintiff worked in excess of 40 hours in given

workweeks.

                                         23.

       Pursuant to the FLSA, 29 U.S.C. §216, Plaintiff brings this lawsuit to recover

unpaid overtime wages, liquidated damages in an equal amount, attorneys’ fees, and

the costs of this litigation.



                                          6
           Case 1:19-cv-00362-LMM Document 1 Filed 01/21/19 Page 7 of 8




                                             24.

         Defendants knew or showed reckless disregard for the fact their actions,

policies, and/or omissions violated the FLSA.

                                             25.

         Defendant knew or had reason to know that Plaintiff regularly worked over

40 hours in workweeks without overtime compensation.

                                             26.

         Defendants willfully violated the FLSA in failing to pay Plaintiff overtime

compensation, thus entitling Plaintiff to a three year statute of limitations for her

claim.

                                 IV.    Prayer for Relief

         WHEREFORE, Plaintiff respectfully requests that this Court:

         (A)   Grant Plaintiff a trial by jury as to all triable issues of fact;

         (B)   Enter judgment awarding Plaintiff unpaid wages pursuant to the FLSA,

               29 U.S.C. §207, FLSA § 6, 29 U.S.C. § 206(d), liquidated damages as

               provided by 29 U.S.C. §216, pre-judgment interest on unpaid wages

               pursuant to 29 U.S.C. §216, and court costs, expert witness fees,

               reasonable attorneys’ fees as provided by 29 U.S.C. §216, and all other

               remedies allowed under the FLSA; and,
                                              7
       Case 1:19-cv-00362-LMM Document 1 Filed 01/21/19 Page 8 of 8




     (C)   Grant declaratory judgment declaring that Plaintiff’s rights have been

           violated;

     (D)   Permit Plaintiff to amend his Complaint to add state law claims if

           necessary;

     (E)   Award Plaintiff such further and additional relief as may be just and

           appropriate.

     This 21st day of January, 2019.

                                       BARRETT & FARAHANY

                                       /s/ V. Severin Roberts
                                       V. Severin Roberts
                                       Georgia Bar No. 940504
                                       Attorney for Plaintiff

1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
severin@justiceatwork.com




                                         8
